Name: Council Regulation (EEC) No 2220/89 of 18 July 1989 amending for the eighth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 211 /6 Official Journal of the European Communities 22. 7. 89 COUNCIL REGULATION (EEC) No 2220/89 of 18 July 1989 amending for the eighth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources whereas this would have had the effect of reducing the effective length of beams which it is permitted to use in the coastal zone ; whereas, in order to maintain the same effective length, it is necessary to increase the nominal permitted length, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 3094/86 (2), as last amended by Regulation (EEC) No 4193/88 (3), lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas Regulation (EEC) No 4193/88 laid down a new definition for the length of beams used by beam trawlers ; HAS ADOPTED THIS REGULATION : Article 1 In Article 9 (3) (c) and in the third subparagraph of Article 9 (4) of Regulation (EEC) No 3094/86, 'eight' is hereby replaced in each cause by 'nine'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1989 . For the Council The President E. CRESSON (') OJ No L 24, 27. 1 . 1983, p. 1 . (*) OJ No L 288, 11 . 10 . 1986, p. 1 . ¥) OJ No L 369, 31 . 12. 1988, p. 1 .